Citation Nr: 0331967	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  01-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left ulnar nerve 
impairment to include consideration as secondary to service-
connected left hand laceration and fractures of the 
metacarpals with degenerative joint disease.

2.  Entitlement to service connection for left carpal tunnel 
syndrome to include consideration as secondary to service-
connected left hand laceration and fractures of the 
metacarpals with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO denied, in pertinent part, 
entitlement to service connection left ulnar nerve impairment 
(including elbow and thumb) and for carpal tunnel syndrome 
(left median nerve).  

The veteran presented oral testimony in February 2002 at a 
hearing before a Decision Review Officer and in April 2003 at 
a hearing before the undersigned Acting Veterans Law Judge.  
Copies of the hearing transcripts were attached to the claims 
file.


FINDINGS OF FACT

1.  Left ulnar nerve impairment and left carpal tunnel 
syndrome were not present during service and the veteran's 
current left ulnar nerve impairment and left carpal tunnel 
syndrome did not develop as a result of any incident during 
service.

2.  The veteran's left ulnar nerve impairment and left carpal 
tunnel syndrome were not caused or aggravated by his service-
connected left hand laceration and fractures of the 
metacarpals with degenerative joint disease.  




CONCLUSIONS OF LAW

1.  Left ulnar nerve impairment was not incurred in or 
aggravated by service and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West  2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 
439 (1995). 

2.  Left carpal tunnel syndrome was not incurred in or 
aggravated by service and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West  2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran is service-connected for a left hand laceration 
and fractures of third and fourth metacarpals with residuals 
and degenerative joint disease.  Service medical records show 
that the veteran accidentally injured his left hand in April 
1958 when his hand was caught in the fan belt of his own car 
on which he was working.  A determination was made that the 
injury occurred in the line of duty.  He suffered soft tissue 
damage and lacerations about the dorsum of his left hand with 
a compound fracture of the 3rd and 4th metacarpals; a simple 
fracture, comminuted of 4th metacarpo-phalangeal (MCP) joint; 
a simple fracture of the proximal phalanx #3 and dislocation 
of his 3rd MCP joint.  

The service-connected left hand disability has had a 30 
percent disability rating in effect since February 1960.  

Service medical records are negative for complaints, findings 
or treatment of left ulnar impairment, including impairment 
of his left elbow and thumb, and for left carpal tunnel 
syndrome.  

In December 2000, the veteran wrote that medical tests 
revealed extensive new nerve damage to his left hand.  VA 
outpatient treatment records show that the veteran was seen 
for the first time at the Silver City VA clinic in December 
1999 seeking treatment primarily for an unrelated disorder.  
The entry shows no complaints or diagnosis of a left upper 
extremity disorder.  He exercised about one and a half hours 
daily including calisthenics.  

When seen in January 2000 it was noted that his management of 
an unrelated disorder included vigorous exercise with lifting 
weights daily.  He denied numbness hypoesthesia.  The 
neurological clinical findings noted stocking-glove 
hypoesthesia bilateral and the left grip strength was 5-/5.  
He was seen in March 2000 for follow-up and had no active 
problems on record.

In June 2000 when seen for follow-up of health maintenance 
and other disorders, the veteran reported that he felt great.  
He was exercising daily including lifting weights.  In July 
2000 he reported doing well and noted that he had a very 
rigid exercise program of one and a half hours daily.  

In September 2000 he reported that his exercise program 
included doing 100 chin-ups daily.  He expressed concern 
about his service-connected hand disability in that his thumb 
was now numb and without feeling and his wrist and hand were 
hurting.  He felt that his fine motor ability, which was 
severely limited, was getting worse.  

Clinical findings were that the left hand mobility was 
limited.  There was fixture of two of the distal 
interphalangeal (DIP) joints, and some thenar atrophy.  There 
was an extensor nodule on the proximal interphalangeal (PIP) 
joint of the 3rd digit.  There was pain to palpation over the 
anterior wrist.  The range of motion was normal in wrist 
flexion and extension.  The "neuro BJ and BRJ DRS or LUE" 
were 1+ and grip strength was 4-/5.  Sensation in the median, 
ulnar, and radial distributions was intact to position, pain 
and light touch.  The impression was progressive disability 
of his service-connected hand injury and subjective numbness.  
He was referred to neurology.

The report of an October 2000 neurology EMG consult notes the 
veteran complained of numbness in the left arm present for 
six months.  He had no pain, weakness or burning sensation.  
He denied tingling or cramping.  Clinical findings noted no 
atrophy.  Sensation and tone were normal in the left hand and 
left arm strength was normal.  Reflexes were 1+ and symmetric 
in the arms.  

Approximately four days later when seen for follow-up for an 
unrelated disorder, the veteran reported working out one and 
a half hours daily, and that he was also doing heavy 
construction work like plastering, etc.  

In January 2001 and April 2001 he continued to work out.  In 
July 2001, his active problems included hand injury, carpal 
tunnel syndrome and lesion of ulnar nerve.  He reported 
continuing to lift weights as part of his exercise program.  
He continued to deny pain of his left hand disability but 
complained of chronic left hand numbness.  The objective 
findings noted that he lacked full extension of the left 3rd 
to 5th MCP joints.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination for peripheral nerves in April 2001.  A VA 
examiner stated that the veteran had been diagnosed as having 
carpal tunnel syndrome of his left wrist and ulnar 
compression neuropathy at EMG nerve conduction studies in 
October 2000.  The examiner opined that these findings were 
most likely related to the veteran's years of computer entry 
and unrelated to his service-connected injury of his left 
hand.

The veteran was also afforded a VA C&P orthopedic 
examination.  The examiner noted that when questioned with 
regard to his usual duties prior to retirement that the 
veteran apparently spent approximately one-half of his time 
working at a computer typing reports.  He reported numbness 
in his left arm that was present 90 percent of the time.  The 
examiner noted that the impression of the October 2000 EMG 
study was carpal tunnel syndrome and ulnar compression 
neuropathy.  The examiner commented that on examination, 
however, the veteran pointed to his thenar eminence as to the 
location of numbness and pointed to the radial aspect of his 
forearm.  The examiner provided detailed clinical findings.  

The examiner diagnosed status post left hand laceration and 
fractures of the third and fourth metacarpals with residuals 
and degenerative joint disease.  The examiner noted that the 
veteran had also been diagnosed as having carpal tunnel 
syndrome and left ulnar nerve neuropathy.  The examiner 
opined that the carpal tunnel syndrome was unrelated to the 
service-connected injury of lacerations and finger fractures.  

The veteran testified in February 2002 that the original 
injury to his left hand occurred in service when they were 
servicing some vehicles.  Most of his jobs post service had 
been management jobs doing desk work and occasionally some 
typing.  He denied having any other repetitive motions that 
he did on a regular basis with his hand.  Most of the time 
his hand was immobile and its use was limited.  He contends 
that at the time of his original injury they did not check to 
see if the rest of his hand was also damaged at that time.  
He did not have any more surgeries on his left hand since 
service.  He denied being engaged in any kind of work where 
he used repetitive motions with that hand.  He described his 
current symptoms and the effect on his activities.  

The veteran submitted a June 2002 report from a private 
orthopaedic surgeon who evaluated the veteran's left hand 
disability.  The veteran reported that he used to work on a 
computer before retiring in 1994, occasionally typed reports, 
but only using his left index finger.  Since he retired, he 
had used a computer very minimally for pleasure or for 
writing an occasional letter.  Dr. ACD (initials) wrote:

 Since he has done very minimal typing 
since 1994, and only being able to use 
his index digit, it is very possible the 
[veteran's] current compression is due 
more from accumulation of past injury 
than any current minimal work the 
[veteran] is performing or has performed 
with his left hand.  The newly developed 
nerve deterioration to the hand and elbow 
could be the result of his left upper 
extremity trying to compensate for tendon 
weakness from previous injury.  Using 
more of the flexor tendons may have also 
caused some compression at the elbow and 
carpal tunnel that ordinarily would not 
feel the pressure.  

The veteran was afforded a VA C&P neurological examination in 
November 2002 by the VA examiner who had performed the EMG 
and nerve conduction studies in October 2000.  The veteran 
complained of numbness in the entire hand all the way up to 
the forearm with occasional elbow pain.  He had not been 
wearing a wrist splint or elbow pad to treat either the 
carpal tunnel or the ulnar compression.  The numbness 
awakened him at night and it was intermittent.  Driving 
increased the symptoms.  He felt that the back of his hand 
was sensitive to touch in the region where he had the 
fractures and surgery and that his hand had gotten worse over 
the last several years.  The clinical findings were reported.  
The VA examiner wrote:

[The veteran] has electrodiagnostically 
confirmed carpal tunnel syndrome and 
ulnar compression neuropathy at the elbow 
on the left side as of October 2000.  In 
my opinion, these are not related to his 
prior fracture.  The fracture is not in 
the region of the carpal tunnel and would 
not cause a narrowing of the tunnel from 
that standpoint.  Because of the injury, 
he actually uses that hand less often 
than he does on the right, and as carpal 
tunnel tends to be a repetitive use 
disorder or an arthritic type of problem, 
I do not see how less use of that hand 
could promote the development of carpal 
tunnel syndrome.  The ulnar compression 
neuropathy is located at the elbow rather 
than the wrist and again, I believe, is 
unrelated.  The [veteran] did bring in a 
note from [a private orthopedist].  This 
particular physician thought that the 
carpal tunnel and ulnar were due to a[n] 
"accumulation of past injury" from an 
attempt to compensate from the injury.  
But in my opinion, I believe his limited 
use of the arm speaks against development 
of repetitive use injury.  

The veteran presented evidence at his personal hearing in 
April 2003 primarily consisting of duplicate copies of 
medical evidence of record.  In addition, he submitted 
textual information related to carpal tunnel syndrome and a 
written statement.  

The veteran testified as to the effect his service-connected 
left hand disability had on his activities, notably, the 
limitation on his ability to type.  He described the duties 
involved in his post-service employment.  He testified that 
he used a computer in a management position only for a small 
percentage of his time and his typing was of the hunt and 
peck style.  He pointed out that in the literature he 
submitted it was indicated that a boxer fracture, the type 
that he had, was one of the fractures that can cause carpal 
tunnel.

The veteran further testified that he had provided a copy of 
his medical information from his claims folder for review to 
the private orthopedist who had examined him.  

He testified that he first started having the symptoms of 
severe numbness and pain associated with left ulnar nerve 
impairment and left carpal tunnel syndrome approximately in 
January 2000.  He denied being involved in any strenuous 
activities with his left hand since his retirement in 1994.  


Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2003).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

Where a veteran served continuously for 90 days or more 
during a period of war and organic diseases of the nervous 
system become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2003).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).




Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  

The Board notes that the VA General Counsel, in VAOPGCPREC 
11-00, appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the VA regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).   

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The veteran contends that he submitted a claim in October 
2000, however, the letter is not of record.  Evidence in the 
file contains letters in December 2000 regarding re-
evaluation of his service-connected left hand disability.  
Regardless of whether the present pending claim was filed 
shortly before the enactment of the VCAA or after, the VCAA 
is clearly applicable.   

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The RO provided the appellant a copy of the applicable July 
2001 rating decision and forwarding letter also dated in July 
2001 that in combination notified him of the basis for the 
decisions reached.  

The RO also provided the appellant a statement of the case 
dated in October 2001 and supplemental statements of the case 
in May and November 2002 that included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  There is no indication in the record, from 
either the veteran or his representative, of any additional 
relevant records which are available and which the RO has 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA medical examinations 
with medical opinions in April 2001 and in November 2002.  

In an August 2001 letter, the RO notified the appellant of 
the provisions of the VCAA, the evidence necessary to 
establish entitlement for his claims, what had been done on 
his claim, what information or evidence he needed to submit 
and what VA would do to assist him.  He was notified that any 
additional evidence should be submitted within 60 days but 
that if information or evidence were received within one year 
from the date of the letter, and he was entitled to VA 
benefits, payment might be made from the date of receipt of 
his claim.      

Such correspondence sufficiently placed the veteran on notice 
of what evidence would be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003), which held that the new 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

However, the notices provided to the veteran and his 
representative in the present case since his claim was filed 
in 2000 have accorded him ample time for responses, and he 
has submitted evidence on several occasions.  More than a 
year has passed since the VCAA letter in August 2001 and the 
veteran has submitted evidence after the 60 day period and 
most recently presented testimony and evidence at a personal 
hearing in April 2003.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service connection

The veteran contends that at the time of the initial 
examination for the injury incurred in service they did not 
check beyond the lacerated hand to see if he had more damage 
in other places.  He contends that had they checked other 
areas such as his thumb area up to his left elbow they could 
have found the problem that was confirmed on the October 2000 
test.  Additionally, he contends that his current 
neurological impairment is a secondary disease brought on 
directly from the residuals of the injured left hand.  

The Board notes that the veteran's more recent account of his 
injury occurring while servicing vehicles in service is 
inconsistent with the evidence of record at the time of the 
injury when it was reported that he was working on his 
private vehicle at the time of the left hand injury.  
Although the veteran contends that the left ulnar nerve 
impairment and left carpal tunnel syndrome might have been 
present at the time of the initial VA examination in 1960 and 
were just not discovered, the Board notes that service 
medical records are negative for left ulnar nerve impairment 
and left carpal tunnel syndrome.  Service medical records 
show that at the time of the injury in service, the veteran 
was hospitalized for treatment and then underwent physical 
therapy.  He had continuing medical treatment, however, no 
additional damage was noted.  His separation examination in 
January 1960 notes the residuals of the injury to the left 
hand but there are no findings or diagnosis of left ulnar 
nerve impairment or left carpal tunnel syndrome.

The Board further notes that at a VA C&P examination in April 
1960, the veteran provided a history of the injury and his 
complaints at the time of examination were that he could not 
flex the fingers and could not use his hand.  There were no 
complaints or findings of numbness or pain.  The examination 
appears to have been thorough as detailed clinical findings 
were provided for the fingers, hand, and arm.  Also an x-ray 
was made of the left hand and wrist.  

The first clinical evidence of symptoms of the claimed 
disabilities was in January 2000 and in October 2000 the 
veteran reported that numbness in the left arm had been 
present for six months.  

After reviewing all of the evidence, the Board finds that the 
veteran's left ulnar nerve impairment and left carpal tunnel 
syndrome were not present until many years after service, and 
are not etiologically or causally related to active duty 
service or any incident therein.  Moreover, there is also no 
continuity of symptomatology since service.  The earliest 
post service records with complaints of these disorders are 
approximately forty years after service.  Specifically, there 
is no objective evidence of any such disorder in service.  

The veteran also contends that his left ulnar nerve 
impairment and left carpal tunnel syndrome are due to his 
service-connected left hand laceration and fractures of the 
metacarpals with degenerative joint disease.  

Under 38 C.F.R. § 3.310(a) secondary service connection shall 
be awarded when a disability is proximately due to or the 
result of a service-connected disease or injury.  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  There must be 
evidence that the disability claimed is proximately due to or 
the result of his service-connected disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310(a).

Although the evidence submitted at the April 2003 Board 
hearing has not been reviewed by the RO, the Board finds that 
the veteran is not prejudiced by the Board's consideration of 
the claim without remanding it to the RO for consideration of 
the evidence in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393- 394 (1993); 38 C.F.R. § 1304; Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1334 (2003).

The evidence submitted at the April 2003 hearing primarily 
consists of duplicate copies of evidence contained in the 
claims file and previously reviewed by the RO.  A written 
statement was essentially written preparation for the 
testimony he presented at the hearing.  

A medical article as evidence must demonstrate a connection 
between the present conditions and the service-connected 
disorder.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  The excerpts from the literature regarding 
nutritional healing and information downloaded from medical 
sites on the internet and a page showing the anatomical 
structure of a hand and disorders of the hand are not 
sufficient to demonstrate the requisite medical nexus for a 
claim for service connection.  Although various types of 
fractures of the hand and carpal tunnel syndrome are shown in 
proximity on a page submitted, there is no indication of a 
relationship between the two.  That literature, standing 
alone, does not discuss generic relationships with a degree 
of certainty that, under the facts of this case, establish a 
link between the claimed disabilities and the service-
connected left hand disability.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  As such it is of minimal probative value 
and the veteran is not prejudiced by the RO not having 
reviewed the evidence in the first instance.

As discussed above, the record on appeal contains medical 
opinions that have been submitted by the veteran or obtained 
by VA.  A private medical report dated in June 2002 stated 
that it was very possible the veteran's current compression 
was due more from accumulation of past injury than any 
current minimal work the veteran was performing or had 
performed with his left hand, and that the newly developed 
nerve deterioration to the hand and elbow could be the result 
of his left upper extremity trying to compensate for tendon 
weakness from the previous injury.  This report, however, 
does not appear to be based on a review of the veteran's 
claims file.  The Board notes that the veteran has testified 
that he provided the private doctor, an orthopedic surgeon, 
with a copy of his medical records from his claim file.  
Although there is reference to an EMG report, there is no 
indication in the report that the private doctor reviewed 
other medical records from the claims file.  Under these 
circumstances, the private medical opinion is of limited 
probative value.  The Board further notes that the opinion 
was based on the incorrect belief that the veteran had not 
been performing more than minimal work with his hands.  
Although the veteran testified that he was not involved in 
any strenuous activities with his left hand since his 
retirement in 1994, the evidence of record shows that in 2000 
and 2001 he engaged in a vigorous daily exercise program that 
included calisthenics, 100 chin-ups, and lifting weights.  He 
also reported doing heavy construction work.  

Importantly, the Board notes that following a comprehensive 
review of the veteran's claims file in conjunction with a 
special VA orthopedic and peripheral nerves examinations in 
April 2001, a VA medical examiner concluded that the carpal 
tunnel syndrome and ulnar compression neuropathy were 
unrelated to his service-connected injury of lacerations and 
finger fractures of the left hand.  

In addition, the VA examiner who performed the EMG studies in 
October 2000 also examined the veteran in November 2002; 
however, without review of the claims file.  Her opinion was 
that the left carpal tunnel syndrome and ulnar compression 
neuropathy at the left elbow were not related to his prior 
fracture.  She pointed out that the fracture was not in the 
region of the carpal tunnel and therefore would not cause a 
narrowing of the tunnel.  She also noted that the ulnar 
compression neuropathy was located at the elbow rather than 
the wrist and was unrelated.  Her opinion was that his 
limited use of the arm spoke against development of 
repetitive use injury.    

Since the April 2001 VA medical opinion was provided 
following a review of the claims file the Board finds that 
such opinion is of significantly greater probative value than 
the private medical report.  The opinion was based on a full 
review of the veteran's history, including his complete 
service medical records and his claims file.  In addition, 
while noting that the November 2002 opinion after a 
neurological examination was provided without review of the 
claims file, the Board notes that the examiner had previously 
seen the veteran and conducted the EMG and nerve conduction 
study, is a neurology specialist and her opinion was 
supported by sound rationale.  Accordingly the Board finds 
her opinion of greater probative value than the private 
medical report.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's own opinion and statements that his current 
disabilities of left ulnar nerve impairment and left carpal 
tunnel syndrome are residuals of an injury to his left hand 
in service or are secondary to the service-connected left 
hand disability are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that left ulnar nerve 
impairment and left carpal tunnel syndrome were not present 
until many years after service, are not related to his period 
of service, and were not caused or aggravated by his service-
connected left hand disability. 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection.  See Gilbert, supra.


ORDER

Entitlement to service connection for left ulnar nerve 
impairment to include secondary to service-connected left 
hand laceration and fractures of the metacarpals with 
degenerative joint disease is denied.

Entitlement to service connection for left carpal tunnel 
syndrome to include secondary to service-connected left hand 
laceration and fractures of the metacarpals with degenerative 
joint disease is denied.



	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



